Title: From James Madison to Thomas Jefferson, 15 August 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
15 August 1807

The gentleman who brings the inclosed letters recommending him for a public Agency at Martinique, had thoughts of proceeding to Monticello.  He declines it in consequence of his conversation with me on the subject.  I have apprized him, that it was not thought proper to give a formal commission in such a case without some formal or positive sanction from the French Govt.  He readily enters into the nature of the proceeding, and is willing to go with credentials such as have been given to the Agent for Guadaloupe.  The letters in his favor are amply sufficient as vouchers for his personal character, in case you should think proper to cloath him with a public one.  On this point I have authorized  tho’ my opinion is that there is
owing probably to obstructions from the rain which has been excessive.  In thirty six hours there fell upwards of 8 inches at least.  How much more is uncertain, the vessel measuring it; running over each morning when examined.  All the mills in this neighborhood have lost their dams.  I learn that my little one, which I am about to visit, is among the sufferers.  Yrs. with respectful attacht.

James Madison

